IN THE SUPREME COURT OF THE STATE OF NEVADA


                  IN THE MATTER OF: STEVEN J.                              No. 85404
                  SINGER LIVING TRUST, DATED
                  JANUARY 15, 2011.
                                                                                     317.1,...         r.#
                  KARINA SINGER,
                  Appellant,                                                NOV                  3 2022
                  vs.
                                                                           EliztoF                 SF. f:•WN
                  LENORE .BOEKANKAMP; AND                             CL       OF          F           COURI

                  NATASHA SINGER,                                            DEP                 ECETZT
                  Respondents.

                                       ORDER DISMISSING APPEAL

                             This appeal was docketed on September 26, 2022, without
                 payment of the requisite filing fee. See NRAP 3(e). That same day, this
                 court issued a notice directing appellant to pay the required filing fee or
                 demon.strate compliance with NRAP 24 within 14 days. The notice advised
                 that failure to comply would result in the dismissal of this appeal. To date,
                 appellant has not paid the filing fee. Accordingly, this appeal is dismissed.
                 See N.RAP 3(a)(2).
                             It is so ORDERED.


                                                            CLERK OF THE SUPREME COURT
                                                            ELIZABETH A. BROWN




                 cc:   Hon. Jessica K. :Peterson, District Judge
                       Karina Singer
                       Ghandi Deeter Blackham
                       Eighth District Court Clerk

 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER